ITEMID: 001-109098
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: GURURYAN v. ARMENIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra
TEXT: 1. The applicant, Ms Lermik Gururyan, is an Armenian national who was born in 1940 and lives in Hrazdan. She was represented before the Court by Mr A. Grigoryan, a lawyer practising in Yerevan. The Armenian Government were represented by their Agent, Mr G. Kostanyan, Representative of the Republic of Armenia at the European Court of Human Rights.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicant’s late husband had worked for Hrazdanmash Closed Joint-Stock Company (hereafter “Hrazdanmash”), a company involved in manufacturing various machinery and equipment and whose majority shareholder is the State.
4. No salary was paid to the staff for the years 1998-2000, since Hrazdanmash was experiencing financial problems. In 2000 the majority of Hrazdanmash’s staff were ordered to take unpaid leave for an indefinite period.
5. On 17 May 2001 the relevant trade union instituted court proceedings against Hrazdanmash in the interests of the staff, seeking arrears for unpaid salary and other benefits.
6. On 2 July 2001 the Kotayk Regional Court granted the claim and ordered Hrazdanmash to pay a total of AMD 58,060,925, including AMD 327,073.73 to the applicant’s late husband. No appeal was lodged against this judgment which became final.
7. On 18 July 2001 the Regional Court issued the writ of execution (կատարողական թերթ).
8. On 23 July 2001 the bailiff instituted enforcement proceedings no. 738. In the course of these proceedings the bailiff decided to freeze Hrazdanmash’s property and bank accounts.
9. On 13 September 2001 the bailiff decided to stay enforcement proceedings no. 738 on the ground that bankruptcy proceedings had been instituted in respect of Hrazdanmash. It appears, however, that the enforcement proceedings were resumed on 19 October 2001 and that part of Hrazdanmash’s frozen property was sold at a public auction. On 4 February 2002 the Commercial Court decided to terminate the bankruptcy proceedings.
10. On 22 February 2002 the bailiff once again decided to stay enforcement proceedings no. 738, but later resumed them on 23 January 2003.
11. On 27 March 2003 the Government adopted decree no. 329-A, on the basis of which Hrazdanmash was allowed to sell its property. The proceeds of the sale were to be directed by the company towards paying off its debts in respect of the State budget.
12. On 7 July 2003 the bailiff stayed the enforcement proceedings on the basis of this decree.
13. On 23 July 2003 the Government adopted decree no. 955-A, according to which it decided to sell its shares in Hrazdanmash to a private company. The buyer in return undertook an obligation towards the State to make investments of various amounts, including creation of jobs.
14. It appears that enforcement proceedings no. 738 remained stayed on the basis of this decree for several years but were later resumed on 9 November 2006.
15. On 9 November 2002 the applicant’s late husband was ordered to take unpaid leave.
16. On an unspecified date thereafter he instituted proceedings against Hrazdanmash, seeking unpaid salary for the period between 1 April 2001 and 1 November 2002.
17. On 16 December 2002 the Kotayk Regional Court granted the claim and ordered Hrazdanmash to pay AMD 152,847 to the applicant’s late husband. No appeal was lodged against this judgment which became final.
18. On 8 January 2003 the Regional Court issued the writ of execution upon the request of the applicant’s late husband.
19. On 7 March 2003 the applicant’s late husband submitted the writ of execution to the bailiff.
20. On 10 March 2003 the bailiff instituted enforcement proceedings no. 353 on the basis of the above writ of execution.
21. On 14 May 2003 the applicant’s late husband requested the withdrawal of the writ of execution.
22. On 15 May 2003 the bailiff decided to discontinue the enforcement proceedings (ավարտել կատարողական վարույթը) on the ground that the applicant’s late husband had requested the withdrawal of the writ of execution.
23. On 2 December 2003 the applicant’s husband passed away.
24. On an unspecified date the applicant instituted proceedings against Hrazdanmash, claiming that the respondent owed her late husband AMD 429,955 in unpaid salary and seeking to be awarded that amount.
25. In her submissions made before the Kotayk Regional Court the applicant modified her claim, seeking a smaller amount, namely AMD 102,882, in view of the fact that a sum of money had already been awarded to her late husband by the judgment of 2 July 2001.
26. A representative of Hrazdanmash who was present at the hearing did not object to the applicant’s claim.
27. On 18 February 2005 the Kotayk Regional Court, having examined the materials of the case, including the applicant’s marriage certificate and the certificate concerning unpaid salary, found the applicant’s claim to be substantiated and ordered Hrazdanmash to pay AMD 102,882 to the applicant. No appeal was lodged against this judgment which became final.
28. It appears that the applicant did not request the Regional Court to issue a writ of execution in order to submit it to the bailiff for enforcement purposes.
29. On 2 May 2007 the application was communicated to the respondent Government.
30. On 30 July 2007 the Government submitted their observations.
31. On 25 September 2007 the applicant submitted her observations and just satisfaction claims.
32. On 29 November 2007 the Government submitted their comments on the applicant’s just satisfaction claims.
33. By a letter of 12 December 2007 the Government informed the Court that on 23 October 2007 the applicant had been recognised as her late husband’s heir. The Government submitted a copy of an inheritance certificate dated 23 October 2007 which had been issued upon the applicant’s application. The certificate was issued by the local notary in respect of the applicant and her three children and mentioned as the estate the deceased’s flat, as well as unpaid salary and other lump-sum payments owed to him by Hrazdanmash. The Government further stated that on 26 October 2007 the applicant had filed a request with the bailiff, seeking to reopen enforcement proceedings no. 353, which had been granted. As a result, all three judgments had been enforced and the applicant had received all the corresponding outstanding amounts.
34. By a letter of 4 February 2008 the applicant confirmed that the judgment debts had been paid to her on 29 November 2007.
35. For a summary of the relevant domestic provisions see the judgment in the case of Khachatryan v. Armenia (no. 31761/04, §§ 37-44, 1 December 2009).
36. According to Section 9 § 1, if a party to enforcement proceedings dies, the bailiff is obliged to replace him with a legal successor as determined by law, a court judgment or an agreement.
37. According to Section 41 § 1 (1), the bailiff shall discontinue the enforcement proceedings if the creditor has requested the withdrawal of the writ of execution.
38. According to Section 42 § 1 (2), the bailiff shall terminate the enforcement proceedings (կարճել կատարողական վարույթը) if the creditor waives his claim for recovery of the judgment award.
39. According to Section 42 § 1 (4), the bailiff shall terminate the enforcement proceedings if the creditor or the debtor has died and the claims or the debts established by the judicial act may not be transferred to his legal successor.
40. Article 197 provides that, if an employee dies, his outstanding salary and other similar payments shall be paid to a family member, provided that the latter submits the death certificate and other necessary documents certifying the family link within six months after the date of the person’s death.
41. According to Articles 1186, 1188, 1226 and 1227, the estate encompasses the property belonging to the testator on the date of opening the inheritance, including funds, securities and proprietary rights and obligations. The inheritance shall be opened on the date of a person’s death. An heir accepts inheritance by submitting an application on accepting the inheritance or on receiving an inheritance certificate from the notary of the district where the inheritance was opened. Inheritance can be accepted within six months after the date of opening the inheritance.
42. According to Article 1228, the court may recognise the acceptance of inheritance by an heir who has missed the prescribed time-limit, if it finds the reasons for missing the time-limit to be valid. An heir may accept the inheritance after the expiry of the prescribed time-limit without applying to the courts, if all other heirs who have accepted the inheritance agree. Such agreement signed by the heirs must be notarised. Based on such agreement, the notary shall annul the previous inheritance certificate and issue a new one.
43. According to Article 1249, family members of the deceased, as well as his dependents who are incapacitated, have the right to receive the outstanding salary, pensions, benefits and compensation for damage to life or health which, for whatever reason, were not paid to the deceased in his lifetime. Requests to receive these payments must be submitted within six months after the date of opening the inheritance. If no such claim is submitted within the prescribed time-limit, the relevant sums shall be included in the estate and be inherited under the general conditions prescribed by this Code.
